Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: ARC Energy Trust announces January 15, 2009 cash distribution amount and provides operations update CALGARY, Dec. 5 /CNW/ - (AET.UN and ARX - TSX) ARC Energy Trust (the "Trust" or "ARC") announced today that in light of the continued weak commodity price environment the Board of Directors has determined that the cash distribution to be paid on January 15, 2009, in respect of the December 2008 production, for unitholders of record on December 31, 2008, will be $0.15 per trust unit. This is a decrease of $0.05 per unit. The ex-distribution date is December 29, 2008. Distributions are reviewed regularly in the context of commodity prices and other factors and are subject to revision by the Board of Directors. Consistent with the Trust's disciplined approach to capital investment, the Trust is moving forward with its announced 2009 capital program, but will be reviewing it on an ongoing basis. The Trust expects to spend approximately $200 million in the first half of 2009. John Dielwart, ARC's President and CEO said "Actual market conditions prevailing in the third quarter of 2009 will determine whether we ramp up spending in the second half of the year so as to fully execute our previously announced $585 million capital budget, or continue the execution of a reduced capital budget. While we believe we need to move forward with our strategic initiatives to create value in our Montney resource play and make the investments required to maintain the integrity of our asset base, we are very cognizant of the uncertain market conditions that currently prevail and will continue to adapt our plans as necessary." These moves are designed to preserve the strength of ARC's balance sheet, so that the Trust will be in a strong position to finance the development of the Montney resources and take advantage of possible strategic acquisition opportunities should they present themselves. At October 31, 2008 ARC's debt to trailing 12 month cash flow was 0.8 times. As at December 15, 2008 the Trust's trailing twelve-month cash distributions, including the December 15, 2008 payment, total $2.72 per trust unit. Montney Update The Trust is proceeding with its announced plans to construct a 60 mmcf per day gas plant with an expected start-up date of early 2010. Long-lead-time items have been ordered and the required information is being compiled for an early 2009 submission of an application to the regulatory authorities for the construction of the plant. The Trust is also continuing to plan for the construction of a second 60 mmcf per day processing train at this plant, with an expected start-up of early 2011. To meet a 2011 start-up date, long-lead time items would need to be ordered by the end of 2010. To support the construction of the proposed processing facilities ARC has contracted for take-away pipeline capacity of approximately 120 mmcf per day of gas from the Dawson area. ARC will have 60 mmcf per day available in 2010 and a further 60 mmcf per day of pipeline capacity available to it in 2011.
